1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***

6
      JAMES JOHN ROMERO,
7
                           Plaintiff,
8                                                       2:18-CV-01258-RFB-VCF
      vs.                                               ORDER
9     THE UNITED STATES OF AMERICA,
10                         Defendant.

11

12          Before the court is the Petition to Approve Compromise Settlement on Behalf of Minor (ECF NO.
13   21).
14          Accordingly,
15          IT IS HEREBY ORDERED that a hearing on the Petition to Approve Compromise Settlement on
16   Behalf of Minor (ECF NO. 21) is scheduled for 3:00 PM, May 1, 2019, in Courtroom 3D.
17

18          DATED this 24th day of April, 2019.
                                                              _________________________
19
                                                              CAM FERENBACH
20
                                                              UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25
